Case 2:20-cv-07159-SB Document 21-19 Filed 10/23/20 Page 1 of 3 Page ID #:327




                     EXHIBIT S
                                                                   Case 2:17-bk-19548-NB
                                                                        2:20-cv-07159-SB Document
                                                                                         Doc 494 21-19
                                                                                                  Filed 08/06/20
                                                                                                         Filed 10/23/20
                                                                                                                   Entered
                                                                                                                         Page
                                                                                                                           08/06/20
                                                                                                                              2 of 309:42:02
                                                                                                                                     Page ID #:328
                                                                                                                                              Desc
                                                                                           Main Document Page 1 of 2


                                                                   1   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067                                    FILED & ENTERED
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: mpagay@pszjlaw.com                                              AUG 06 2020
                                                                   5   Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                                                          Central District of California
                                                                   6                                                                      BY sumlin     DEPUTY CLERK


                                                                   7

                                                                   8                                UNITED STATES BANKRUPTCY COURT

                                                                   9                                CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                       LOS ANGELES DIVISION

                                                                  11   In re:                                             Case No. 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   LAYFIELD & BARRETT, APC,                           Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                  Debtor.             ORDER APPROVING THIRD
                                           ATTORNEYS AT LAW




                                                                                                                          STIPULATION AND TOLLING
                                                                  14                                                      AGREEMENT EXTENDING STATUTES
                                                                                                                          OF LIMITATION RE: PHILIP LAYFIELD
                                                                  15
                                                                                                                          [No Hearing Required]
                                                                  16

                                                                  17

                                                                  18

                                                                  19
                                                                  20

                                                                  21

                                                                  22            The Court having considered the Third Stipulation and Tolling Agreement Extending Statutes

                                                                  23   of Limitation Re: Philip Layfield [Docket No. 493] (the “Stipulation”), dated August 5, 2020, as

                                                                  24   agreed to by Richard M. Pachulski, the Chapter 11 Trustee of the bankruptcy estate of Layfield &

                                                                  25   Barrett, APC, and Wesley H. Avery, the duly appointed chapter 7 trustee in the bankruptcy case

                                                                  26   entitled In re Philip James Layfield, Case No. 2:18-bk-15829-NB, and good cause appearing

                                                                  27   therefor,

                                                                  28


                                                                       DOCS_LA:331230.1 51414/001
                                                                   Case 2:17-bk-19548-NB
                                                                        2:20-cv-07159-SB Document
                                                                                         Doc 494 21-19
                                                                                                  Filed 08/06/20
                                                                                                         Filed 10/23/20
                                                                                                                   Entered
                                                                                                                         Page
                                                                                                                           08/06/20
                                                                                                                              3 of 309:42:02
                                                                                                                                     Page ID #:329
                                                                                                                                              Desc
                                                                                           Main Document Page 2 of 2


                                                                   1           IT IS HEREBY ORDERED that

                                                                   2           1.       The Stipulation is APPROVED.

                                                                   3           2.       The Court shall retain jurisdiction to hear and determine all matters arising from or

                                                                   4   relating to this Order.

                                                                   5                                                     # # #

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19
                                                                  20

                                                                  21

                                                                  22

                                                                  23
                                                                         Date: August 6, 2020
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:331230.1 51414/001
